ACCEPTED
                                                                                                   07-13-00264-CR
                                                                                      SEVENTH COURT OF APPEALS
                                                                                                AMARILLO, TEXAS
                       Law Office of Darrell R. Carey                                        9/18/2015 10:12:25 AM
                                                                                                  Vivian Long, Clerk

                                         300 15th St.
                                     Canyon, TX 790159
                                    Phone: (806) 655-4529
                                     Fax: (806) 655-7250                        FILED IN
                                                                         7th COURT OF APPEALS
                                                                             AMARILLO, TEXAS
                                                                         9/18/2015 10:12:25 AM
                                                                               VIVIAN LONG
                                                                                  CLERK
                                      September 8, 2015

Vivian Long
Seventh Court of Appeals
501 S. Fillmore, Suite 2-A
Amarillo, Texas 79101-2449

RE:    Case Number: 07-13-00264-CR; Mario Ballesteros Campos v. The State of Texas;
       Seventh Court of Appeals; State of Texas
       Cause No: 22,949-A; State of Texas vs. Mario Ballesteros Campos; 47th District Court in
       and for Randall County, Texas
Dear Ms. Long:

        In accordance with Rule 48.4, I certify that on September 4, 2015, I sent a copy of this
Court's Opinion to Mario Ballesteros Campos at his last known address. That letter also advised
Mario Ballesteros Campos of his right to pursue a Petition for Discretionary Review according to
Texas Rule of Appellate Procedure 68. The letter and opinion were mailed using certified mail,
return receipt requested.

       I am also enclosing a copy of this letter which I would like file-marked and returned to
me. If you have any questions, please feel free to contact me.


                                            Sincerely,

                                            /s/ Darrell R. Carey


                                            Darrell R. Carey


Enclosure: Letter sent to client